DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 8, 10-11, 13, 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 3,872,966) in view of Ignasiak (US 4,324,331).
Regarding claims 3 and 21, Gordon (figs. 1-2) discloses a product package for retail display in a case, said package comprising: 
a compartment 32 for containing a product; and 
a cover 26 secured to the compartment 32 and enclosing the compartment 32; wherein at least a portion 30 of the cover 26 is bendable to allow the package to flex so that the cover 26 remains secured to the compartment and so that the width of the package is decreased.  
Gordon further discloses the compartment 32 being adhesively bonded to the cover 26 but fails to disclose the compartment having a flexible flange wherein at least a portion of the flange and a portion of the cover are bendable to allow the tray to flex so that the cover remains secured to the flange and so that the width of the tray is decreased.  
However, Ignasiak teaches a package having a tray with a planar flange 8 wherein a cover or substrate 6 is attached to the flange of the tray, wherein the substrate 6 covers the whole flange 8 (figs. 1 and 4-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the compartment 32 of Gordon, a planar flange that attaches to the cover, as taught by Ignasiak, for the predictable result of providing a good adhesion between the compartment and the substrate.
Regarding the limitation “wherein at least a portion of the flange and a portion of the cover are bendable to allow the tray to flex so that the cover remains secured to the flange and so that the width of the tray is decreased”, it is noted the modified device of Gordon would have a cover that is also bendable.  
Regarding claim 2, Gordon further discloses tray being composed of a semi-rigid material i.e., transparent blister (col. 3, lines 51-54).  
Regarding claim 4, Ignasiak further teaches the flange 8 extending around a periphery of the compartment (fig. 1).
Regarding claims 8 and 11, Gordon (figs. 1-2 and col. 3, lines 51-54) discloses a product packaging for retail display, said packaging comprising: 
a retail display case 10 having an internal width dimension; and 
a product package 12 having an exterior width dimension that is larger than the internal width dimension of the display case, the package including a tray 32 for containing a product and including a cover 26 secured to the tray, wherein the cover  26 is bendable to thereby decrease the width dimension of the package so as to fit within the display case in the bent orientation.
 Gordon fails to disclose the tray having a flange to which the cover is secured and the tray being bendable to decrease the width dimension of the package.
   However, Ignasiak teaches a package having a tray with a planar flange 8 wherein a substrate or cover is attached to the flange of the tray (figs. 1 and 4-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the tray 32 of Gordon, a planar flange that attaches to the substrate, as taught by Ignasiak, for the predictable result of providing a good adhesion between the compartment and the substrate.
It is noted the modified device of Gordon would have the flange portion of the tray that is also bendable.  
 Regarding claim 10, Gordon further discloses tray 32 being composed of a semi-rigid material i.e., transparent blister (col. 3, lines 51-54).  
Regarding claim 13, Ignasiak further teaches the flange 8 being planar and extending around a periphery of the tray 32 (fig. 1).
Regarding claim 15, the modified Gordon further discloses the tray and cover are bendable so that the integrity of the cover being secured to the flange is maintained (fig. 2 of Gordon).  
Regarding claim 22, Ignasiak further teaches the cover 6 being heat sealed to the flange (col. 3, lines 67-68).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have heat sealed the cover and the flange of the modified Gordon, for the predictable result providing a stronger attachment.
Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Regarding claim 23, the modified Gordon further discloses the flange 8 (of Ignasiak) has a periphery and wherein the cover is secured to the flange up to the periphery.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 3,872,966) in view of Ignasiak (US 4,324,331) as applied to claims 11 and 21 above, further in view of Lambelet (US 5,833,072).
Regarding claims 6 and 14, the modified Gordon discloses all elements of the claimed invention except for the flange including a score line. 
However, Lambelet teaches a hinge including a score line (col. 2, lines 56-58).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the hinge (i.e., the combination of the cover and flange) of the modified Gordon, score lines, as taught by Lambelet, for the predictable result of easily folding along the hinge.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 3,872,966) in view of Ignasiak (US 4,324,331) as applied to claims 1 and 8 above, further in view of Hansen (US 9,145,246).
Regarding claim 12, the modified Gordon discloses all elements of the claimed invention except for the cover or substrate being a curved top cover sealed to the tray.
However, Hansen teaches a container having a planar or curved top cover (figs. 1A-1C and 7A-7C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the cover of the modified Gordon, a curved cover, as taught by Hansen, for the predictable result of providing a bigger compartment that can hold a bigger item.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 3,872,966) in view Ignasiak (US 4,324,331) further in view of Podosek (US 5,881,884).
Regarding claims 17 and 19, Gordon (figs. 1-2) discloses a method for maximizing retail merchandizing space for merchandizing products, said method including the steps of:
 sourcing products in packages 12, the packages having an exterior width dimension and having one flexible portion, and 
displaying the packages in a display case having an internal width dimension that is smaller than the exterior width dimension of the packages by flexing the one flexible portion to reduce the width of the packages to thereby fit the packages within the interior of the display case.  
Gordon fails to disclose: 
the packages having a planar flange with at least two flexible portions;
displaying the packages in a uniform orientation in a display; 
wherein the packages further include a tray and a top cover.  
  However, Ignasiak teaches a package having a tray with a planar flange 8 wherein a substrate or cover is attached to the flange of the tray (figs. 1 and 4-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the tray 32 of Gordon, a planar flange that attaches to a substrate, as taught by Ignasiak, for the predictable result of providing a good adhesion between the compartment and the substrate.
Further, Podosek teaches a display container having packages F displayed in a uniform orientation (fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have displayed the packages of the modified Gordon in uniform orientation, as taught by Podosek, for the predictable result of enabling a user to see the packages in one orientation in order to easily read the labels of each package.
Regarding the flexible portion being at least two, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 20, Gordon further discloses tray semi-rigid i.e., made of transparent blister (col. 3, lines 51-54).  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735